Citation Nr: 1526654	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  10-00 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to VA educational assistance under the provisions of 38 U.S.C.A. Chapter 33 (Post 9/11 GI Bill).

2.  Entitlement to VA educational assistance under the provisions of 38 U.S.C.A. Chapter 30 (Montgomery GI Bill).    


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The appellant served on active duty for training from July 1996 to October 1996 with additional service in the Arkansas Nation Guard and the U.S. Army Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that denied VA educational assistance under the provisions of the Montgomery GI Bill and a July 2009 decision of the RO that denied VA educational assistance under the provisions of the Post-9/11 GI Bill. 

The appellant testified at a Board hearing before a Veterans Law Judge (VLJ) sitting at the RO in April 2010.  A transcript of the hearing is associated with the claims file.  The VLJ who presided at this hearing is no longer employed by the Board.  In correspondence to his address of record in April 2015, the Board provided the appellant an opportunity to appear before another VLJ at new Board hearing and advised the appellant that if he did not respond in 30 days, the Board would assume that he did not want another hearing.  See 38 C.F.R. § 20.707 (2014).  The correspondence was returned to the Board as undeliverable with no other current address of record.  

In May 2010 and in June 2014, the Board remanded the claim for education assistance under the Post-9/11 GI Bill for further development.  

The appellant was represented by The American Legion at the Board hearing.  In July 2013, the Veteran appointed the National Veterans Legal Service Program (NVLSP) as his representative, thereby revoking The American Legion's power of attorney.  The NVLSP entered a motion to withdraw as representative in October 2013.  In the June 2014 remand, the Board acknowledged the withdrawal and considered the appellant unrepresented.  



The issue of entitlement to VA education assistance under the Montgomery GI Bill is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.   The appellant served on active duty for training from July 1996 to October 1996, and thereafter continued non-full time service in the Arkansas National Guard, receiving an honorable discharge in February 2002, and in the U.S. Army Inactive Ready Reserve, receiving an honorable discharge in February 2005. 

2.  The appellant did not perform federal active duty on or after September 11, 2001.   


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met.  38 U.S.C.A §§ 3301, 3311 (West 2014); 38 C.F.R. §§ 21.1031, 21.1032, 21.9505, 21.9510, 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

For educational assistance claims, the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 which apply to benefits under the provisions of 38 U.S.C.A. Chapter 33 (hereafter, the Post 9/11 GI Bill). 38 C.F.R. § 21.9510.  The duty to notify is not invoked when a claim cannot be substantiated because there is no legal basis for the claim or the undisputed facts render the claimant ineligible for the benefit.  38 C.F.R. § 21.1031.  The duty to assist is not invoked when the claimant is not entitled to the benefit as a matter of law.  38 C.F.R. § 21.1032.  As discussed below, the undisputed facts render the appellant ineligible for benefits under the Post-9/11 GI Bill, and there is no reasonable possibility than any assistance that VA would provide to the appellant that would substantiate his claim.  Therefore the notice and assistance requirements are inapplicable.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order. Stegall v. West, 11 Vet. App. 268 (1998).   Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Dyment v. West, 13 Vet. App. 141 (1999).  In May 2010 and June 2014, the Board remanded the claim for the RO to obtain the appellant's service personnel records to determine if he had performed any qualifying active duty.  Personnel records, though limited, have been obtained and associated with the claims file as well as reports from representatives of the U.S. Army Reserve and Arkansas National Guard.  Thus, the Board finds that there was substantial compliance with the May 2010 and June 2014 remand directives.

The Veteran also offered testimony before a VLJ at a Board hearing in April 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2010 hearing, the VLJ explained the basis of the RO's determination and noted the element of the claim that was lacking, specifically evidence of federal active duty service other than active duty for training.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim, specifically evidence of federal active duty from the service department.  The Board remanded the claim to assist the appellant in obtaining this evidence in May 2010 and June 2014.  Moreover, neither the appellant nor his representative at that time asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Post-9/11 GI Bill provides for VA educational assistance for members of the Armed Forces based on a minimum of 90 days active duty service on or after September 11, 2001 (excluding active duty for entry level or skill training).  38 U.S.C.A. § 3311.  The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014), but not full time National Guard duty under 32 U.S.C. orders.  See 38 U.S.C.A. § 3301; 38 C.F.R. § 21.9505, 21.9520.  Full time service in the National Guard qualifies as active duty only if performed for the purpose of organizing, administering, recruiting, instructing, or training the National Guard or under orders by the President or the Secretary of Defense for the purpose of responding to a national emergency under the provisions of 32 U.S.C.A. § 502(f) (West 2014).  

Service personnel records show that the appellant enlisted in the Army National Guard in January 1996.  He served on active duty for training from July 1996 to October 1996, and thereafter continued service in the Arkansas National Guard, receiving an honorable discharge in February 2002.  The appellant does not claim, nor do his personnel records show, that his National Guard service was full time.  He was then assigned to the U.S. Army Inactive Ready Reserve to complete his obligated service and was honorably discharged in February 2005.  There is no record of a call to or participation in federal active duty service other than the active duty for training in 1996.  

In response to inquiries by the RO, in July 2014, representatives of the Army Reserve and Arkansas National Guard reported a review of their respective files and found that the appellant did not have qualifying active duty service after September 10, 2001.  

During the April 2010 Board hearing, the appellant acknowledged that he did not have any other federal active duty but did participate in an unspecified period of  active National Guard service in response to tornado damage in the state in 1997.  This duty appears to be a response to a state emergency.  Even if this duty was ordered by the President or the Secretary of Defense (and not the state Governor), for the purpose of responding to a national emergency under the provisions of 32 U.S.C.A. § 502(f) (West 2014), the service took place prior to September 11, 2001.  

Therefore, the Board finds that the appellant is not eligible for VA education assistance under the Post-9/11 GI Bill because he did not perform federal active duty service on or after September 11, 2001.  The claim for these benefits must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

 
ORDER

Entitlement to educational assistance under the provisions of 38 U.S.C.A. Chapter 33 (Post 9/11 GI Bill) is denied.


REMAND

In October 2008, the RO denied entitlement to VA education assistance under the provisions of the Montgomery GI Bill.  The appellant expressed timely disagreement in August 2009.  When there has been an initial AOJ adjudication of a claim and a timely notice of disagreement, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26. Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 


Accordingly, the case is REMANDED for the following action:

Provide the appellant with a statement of the case regarding the issue of entitlement to VA education assistance under the provisions of the Montgomery GI Bill.  Advise the appellant of the time period in which to perfect his appeal.  If the appellant perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


